office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 ------------- postf-117321-06 uilc date date to james f kearney senior counsel jacksonville large mid-size business third party communication none date of communication not applicable from jeffrey g mitchell branch chief branch income_tax accounting --------------------------------------------------------------- subject this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer animal date x period a period b period c -------------------------------------------- ----------- ---------------------- ------- ------------- --------------- ------------ postf-117321-06 earliest processing age average processing age issues ----------- --------------- whether under sec_1_471-6 of the income_tax regulations taxpayer’s unit-livestock- price ulp method classification of the animals in its inventory with respect to their age reasonably accounts for the normal_cost incurred in producing the animals within each class conclusion taxpayer’s classification of the animals in its inventory with respect to their age does not reasonably account for the normal_cost incurred in producing the animals within each class facts taxpayer is a vertically integrated producer processor marketer and distributor of fresh and processed animal products taxpayer is also a producer of feed for its animals for the taxable years at issue taxpayer through some of its subsidiaries used the ulp method allowed under sec_1_471-6 to account for its field inventory of animals under the ulp method taxpayer selected various age classifications and assigned a standard unit price to each class for the taxable_year ended date taxpayer used the following ulp age classifications and approximate standard unit prices for its animals ulp classification period a period b period c thus any animal whose age falls within period a is valued pincitex per head while an animal whose age falls within period b is valued pincitex per head any animal whose age falls within period c is valued pincitex per head the length of period a is more than three times the length of period b some animals are processed as early as earliest processing age which is approximately percent of the way through period a the beginning of period b represents the end of the approximate ulp standard unit price 10x 97x 238x postf-117321-06 growing cycle for a large percentage of animals the average age of animals processed as of date was average processing age which is approximately percent of the way through period b period a represents approximately percent of the total lifespan of an animal processed at average processing age an animal processed at average processing age will be assigned a unit price representing approximately percent of its final unit price until it reaches period b at which point it will be assigned the remaining approximately percent of its final unit price the year-end breakdown for taxpayer’s taxable_year ending on date was as follows ulp classification period a period b period c approximate percentage of animals in class at year-end percent percent percent law and analysis sec_446 of the internal_revenue_code provides taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_471 provides whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 provides in part in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-6 provides in part because of the difficulty of ascertaining actual cost of livestock and other farm products farmers raising livestock may value their inventories of animals according to either the ‘farm price method’ or the ‘unit-livestock- price method’ sec_1_471-6 provides postf-117321-06 the unit-livestock-price_method provides for the valuation of the different classes of animals in the inventory at a standard unit price for each animal within a class a livestock raiser electing this method of valuing his animals must adopt a reasonable classification of the animals in his inventory with respect to the age and kind included so that the unit prices assigned to the several classes will reasonably account for the normal costs incurred in producing the animals within such classes thus if a cattle raiser determines that it costs approximately dollar_figure to produce a calf and dollar_figure each year to raise the calf to maturity his classifications and unit prices would be as follows calves dollar_figure yearlings dollar_figure 2-year olds dollar_figure mature animals dollar_figure the classification selected by the livestock raiser and the unit prices assigned to the several classes are subject_to approval by the district_director upon examination of the taxpayer's return sec_1_471-6 provides in part a taxpayer that elects to use the unit-livestock-price_method must apply it to all livestock raised whether for sale or for draft breeding or dairy purposes once established the methods_of_accounting used by the taxpayer to determine unit prices and to classify animals must be consistently applied in all subsequent taxable years a taxpayer that uses the unit-livestock-price_method must annually reevaluate its unit prices and adjust the prices either upward to reflect increases or downward to reflect decreases in the costs of raising livestock the consent of the commissioner is not required to make such upward or downward adjustments no other changes in the classification of animals or unit prices may be made without the consent of the commissioner see sec_1_446-1 for procedures for obtaining the consent of the commissioner it has been long understood that the ulp method is an imprecise method of allocating inventory costs it must be realized that the unit-livestock-price_method is at best an approximation and it will rarely be equally desirable by both parties however it does serve a useful purpose in that it greatly eases the bookkeeping burden on many taxpayers without an inordinate sacrifice in accuracy 60_tc_794 use of the ulp will generally result in at least some small degree of undercapitalization of costs during the period between the beginning and end of an age classification a taxpayer will typically be incurring costs in raising the animal however none of these costs will be capitalized until the animal reaches the next age classification in the ulp example provided in sec_1_471-6 described above a newborn calf will be assigned a unit price of dollar_figure and will retain that unit price until it reaches the next classification of yearling at which point it will be assigned a unit price of dollar_figure for any calf postf-117321-06 inventoried prior to its reaching yearling status none of the costs incurred in raising the calf during its first year will have been capitalized such undercapitalization is inherent in the age classification system provided by the ulp method however the issue is whether taxpayer’s ulp method entails a reasonable classification of the animals so that the unit prices assigned to the several classes will reasonably account for the normal_cost incurred in producing the animals within such classes as required by sec_1_471-6 we believe that this requires a system in which the values assigned to each class increase at a fairly even moderate inclination relative to the costs incurred in raising the animal as discussed above period a represent sec_89 percent of the total lifespan of an animal processed at average processing age and the length of period a is also more than three times the length of period b an animal processed at average processing age will be assigned a unit price representing approximately percent of its final unit price until it reaches period b at which point it will be assigned the remaining approximately percent of its final unit price in other words taxpayer’s ulp method assigns the same value to a day-old animal as to an animal that has nearly reached average processing age and then increase its assigned value overnight to an amount nearly ten times the previous value despite the fact that feed and other costs are incurred continuously throughout the animal’s life the regulations under sec_1_471-6 relating to the ulp method do not specify the appropriate length of time to be used for each age class of an animal and we do not believe that there is a single correct set of ulp age classifications that must be used by taxpayer to value its animals however we believe the ulp age classifications and corresponding values used in this case by taxpayer for the reasons discussed above do not at all increase at a fairly even moderate inclination relative to the costs incurred consequently taxpayer’s classification of the animals in its inventory with respect to their age does not meet the requirement under sec_1_471-6 to reasonably account for the normal_cost incurred in producing the animals within each class and thus does not clearly reflect income since taxpayer’s ulp method does not clearly reflect income the internal_revenue_service may require taxpayer to use any method that in its opinion clearly reflects the taxpayer's taxable_income case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
